DETAILED ACTION
This Final action is in response to an amendment filed 12/01/2021. Currently claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 Lines 9-10 recite “…providing a first voltage signal the first pixel set and a second pixel set”.  
The word “to” should be added between “a first voltage signal” and “the first pixel set” for proper grammar. 
The underlined bold letter “a” should be replaced with “the” for consistency with line 7. 
The limitation was interpreted to read “…providing a first voltage signal to the first pixel set and the second pixel set” for purpose of examination.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,992,516 (hereinafter ‘516) in view of Li et al. in US 2020/0005706 (hereinafter Li). 
Method claim 8 is an obvious variant of patent ‘516 device claims 1 and 5 because method claim 8 is commensurate in scope to patent ‘516 device claims 1 and 5 except for the differences underlined in the following table. One of ordinary skill in the art would find these differences obvious in view of Li as explained below.


Patent 10,922,516
8. (New) A fingerprint management method of a display device comprising 
a first area in which a fingerprint is recognized and 
a second area in which a fingerprint is not recognized, 

the fingerprint management method comprising: first set of steps during which fingerprint recognition is not performed; and second set of steps during which the fingerprint recognition is performed, 
wherein the display device comprises a plurality of pixels comprising 

a first pixel set disposed to overlap with the first area, and a second pixel set disposed to overlap with the second area and includes a plurality of pixels, and 

wherein each of the plurality of pixels connected to a scan line and a data line, and a data voltage of the data line is supplied to each of the plurality of pixels according to a scan signal of the scan line, and 
wherein the method comprises 
providing a first scan signal the first pixel set, 






the first voltage signal being a variable frequency signal comprising: 
the first scan signal having a first frequency in the first set of steps; and 
the first scan signal having a second frequency lower than the first frequency, in the second set of steps
1. A display device having a display area comprising 
a first area in which a fingerprint is recognized and 
a second area in which a fingerprint is not recognized, and 

a non-display area disposed on the outside of the display area, 
the display device comprising: a fingerprint sensing unit disposed to overlap with the first area; 



a first pixel set disposed to overlap with the first area; and a second pixel set disposed to overlap with the second area, 





wherein the display device is configured to provide 


a first voltage signal as a first scan signal to the first pixel set and 

a second voltage signal as a second scan signal to the second pixel set with different frequency periods than the first voltage signal, 

the first voltage signal being a variable frequency signal comprising: 
a first period during which the first voltage signal is a first frequency signal; 
a second period during which the first voltage signal is a second frequency signal having a lower frequency than the first frequency signal; and 

a third period during which the first voltage signal is the first frequency signal.


As shown in the table, patent ‘516 claim 1 fails to disclose a plurality of pixels described in instant claim 8, but this is disclosed in patent ‘516 claim 5.
The instant claim 8 limitation “wherein each of the plurality of pixels connected to a scan line and a data line, and a data voltage of the data line is supplied to each of the plurality of pixels according to a scan signal of the scan line” is not disclosed in the claims of patent ‘516. However, in the same field of endeavor of fingerprint and display driving using display pixels, Li discloses these limitations in Fig. 13 and par. 76 (see Vdata, Scan and M8). Therefore, it would have been obvious to one of ordinary skill in the art, for patent ‘516 to include the pixels connected to a scan line and a data line and a data voltage of the data line to be supplied to each of the plurality of pixels according to a scan signal of the scan line (as disclosed by Li) in order to obtain the predictable result of a pixel for a conventional display process (Li’s Fig. 13 and par. 76-77) and because patent ‘516 already discloses transmitting data to a transistor in the pixel (claim 5) and transmitting a scan signal to  the pixel (claim 1).
Instant claim 8 recites “first set of steps during which fingerprint recognition is not performed; and second set of steps during which the fingerprint recognition is performed” with the same voltage applied in “the first period” and “the second period” in patent ‘516 claim 1.  The difference being that the patent ‘516 claim 1 does not explicitly state that fingerprint recognition is not performed in the first period and fingerprint recognition is performed in the second period. However, in the same field of endeavor of fingerprint and display driving using display pixels, Li discloses a first period during which fingerprint is not performed and second period during which fingerprint is performed (Li’s Fig. 17) with different signal frequencies (par. 92-93, 95). Therefore, it would have been obvious to one of ordinary skill in the art, that patent ‘516 claim 1 first period would be a period during which fingerprint recognition is not performed (Li’s Fig. 17 and par. 92) and the second period would be a period during which fingerprint recognition is performed (Li’s Fig. 17 and par. 93), in order to obtain the predictable result of displaying and fingerprinting (Li’s Fig. 17) and because patent ‘516 already discloses applying the signals of the two periods to the area in which a fingerprint is recognized but which is part of a display area (patent ‘516 claim 1).
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the current claim objection of claim 1.  Claim 8 would be allowable if a proper terminal disclaimer is timely filed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, Applicant arguments presented on the Remarks filed 12/01/2021 are persuasive. Li fails to disclose the limitations as described in amended claim 1 and it would not have been obvious to modify it to achieve the same limitations because Li explicitly keeps the signals different to have different brightness (Li’s par. 90-95).
Dependent claims 2-7 are indicated as allowable for at least the same reasons than claim 1.
With respect to independent claim 8, the prior art fails to disclose all limitations as described, in specific “A fingerprint management method of a display device comprising a first area in which a fingerprint is recognized and a second area in which a fingerprint is not recognized, the fingerprint management method comprising: first set of steps during which fingerprint recognition is not performed; and second set of steps during which the fingerprint recognition is performed, wherein the display device comprises a plurality of pixels comprising a first pixel set disposed to overlap with the first area, and a second pixel set disposed to overlap with the second area and includes a plurality of pixels, and wherein each of the plurality of pixels connected to a scan line and a data line, and a data voltage of the data line is supplied to each of the plurality of pixels according to a scan signal of the scan line, and wherein the method comprises providing a first scan signal the first pixel set, the first voltage signal being a variable frequency signal comprising: the first scan signal having a first frequency in the first set of steps; and the first scan signal having a second frequency lower than the first frequency, in the second set of steps”.
Li discloses providing a variable frequency signal with a first frequency during display and a second frequency lower than the first frequency during fingerprinting to pixels that are not 
Nor does any other prior art disclose these features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 




/LILIANA CERULLO/            Primary Examiner, Art Unit 2621